Exhibit AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF CHARTER COMMUNICATIONS, INC. The undersigned, Richard R. Dykhouse, certifies that he is the Vice President, Associate General Counsel and Corporate Secretary of Charter Communications, Inc., a corporation organized and existing under the laws of the State of Delaware (the "Corporation"), and does hereby further certify as follows: (1)The name of the Corporation is Charter Communications, Inc.The original Certificate of Incorporation of the Corporation was filed with the Secretary of State of the State of Delaware on July 22, 1999. (2)The Corporation, Charter Investment, Inc. and certain of the Corporation’s direct and indirect subsidiaries filed a joint plan of reorganization (the "Joint Plan") which, pursuant to chapter 11 of title 11 of the United States Code (the "Bankruptcy Code"), was confirmed by an order, entered November 17, 2009, of the United States Bankruptcy Court for the Southern District of New York, a court having jurisdiction of a proceeding under the Bankruptcy Code, and that such order provides for the making and filing of this Amended and Restated Certificate of Incorporation. (3)This Amended and Restated Certificate of Incorporation amends and, as amended, restates in its entirety the Certificate of Incorporation and has been duly made, executed and acknowledged by the officers of the Corporation in accordance with Sections 242, 245 and 303 of the General Corporation Law of the State of Delaware. (4)The text of the Certificate of Incorporation of the Corporation is hereby amended and restated to read in its entirety as follows: FIRST:NAME The name of the corporation is Charter Communications, Inc. (the "Corporation"). SECOND:REGISTERED OFFICE The registered office of the Corporation is located at 2711 Centerville Road, Suite 400, City of Wilmington, New Castle County, State of Delaware.The name of its registered agent at such address is Corporation Service Company. THIRD:PURPOSE The purpose of the Corporation is to engage in any lawful act or activity for which a corporation may be organized under the General Corporation Law of the State of Delaware as set forth in Title 8 of the Delaware Code (the "GCL"). FOURTH:CAPITAL STOCK (a)AUTHORIZED CAPITAL STOCK. (i)The total number of shares of stock that the Corporation shall have authority to issue is 1,175,000,000 shares, consisting of: (1) 900,000,000 shares of Class A
